RICH PHARMACUETICALS, INC.

2013 EQUITY INCENTIVE PLAN AMENDMENT

October 6, 2014

WHEREAS, Rich Pharmaceuticals, Inc., a Nevada corporation (the "Corporation"),
has adopted the 2013 Equity Incentive Plan (the “2013 Plan”) and reserved
60,004,800 shares of the Corporation's common stock (the "Shares") under the
2013 Plan;

WHEREAS, pursuant to the terms of the Plan, the Board of Directors approved an
amendment to the 2013 Plan to (i) increase the amount of shares reserved for
issuance by 30,000,000 Shares for a total of 90,004,800 Shares; and (ii) modify
the definition of Fair Market Value;

NOW, THEREFORE, the 2013 Plan is hereby amended to provide that (i) the total
number of Shares reserved for issuance under the 2013 Plan is 90,004,800; and
(ii) the definition of “Fair Market Value” in the Appendix shall be deleted in
its entirety and replaced with the following:

K. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

                                                       (i)            If the
Common Stock is at the time traded on the Nasdaq National Market, then the Fair
Market Value shall be the closing selling price per share of Common Stock on the
date in question, as such price is reported by the National Association of
Securities Dealers on the Nasdaq National Market or any successor system. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

                                                     (ii)            If the
Common Stock is at the time listed on any Stock Exchange, then the Fair Market
Value shall be the closing selling price per share of Common Stock on the date
in question on the Stock Exchange determined by the Plan Administrator to be the
primary market for the Common Stock, as such price is officially quoted in the
composite tape of transactions on such exchange. If there is no closing selling
price for the Common Stock on the date in question, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists.

                                                    (iii)            If the
Common Stock is at the time neither listed on any Stock Exchange nor traded on
the Nasdaq National Market, then the Fair Market Value shall be determined by
the Plan Administrator after taking into account such factors as the Plan
Administrator shall deem appropriate including the pricing of any recent capital
raising the company has completed or is proposed to complete.



By: /s/ Ben Chang

Ben Chang, CEO

 

 



 

